DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending in this application.
Claims 1, 10 and 11 have been amended by Applicant.
Claim 3 has been cancelled by Applicant.

Response to Arguments

Regarding Rejections Under 35 USC § 103:  Applicant’s arguments with respect to claim 1 have been considered but are moot due to amended independent claim 1 (and amended independent claims 10 and 11) necessitating new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (US 20160114811 A1) in view of Matsushita et al. (US 20170293299 A1) in further view if Hatano et al. (US 20190039626 A1).
Regarding Claim 1, Matsuno teaches an electronic control device provided in a vehicle having autonomous driving capabilities for determining whether to complete a lane change during an autonomous driving of the vehicle at a time when an abnormality occurs in an in-vehicle system (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices…, and executes overtaking control to overtake the overtaking target vehicle using automatic driving control”; [0037] “when a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected while performing a lane change“), Examiner interprets “failure” as  abnormality), the electronic control device  in communication with the in-vehicle system and (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”) comprising a processor configured to: detect the abnormality that occurs in the in-vehicle system (Matsuno, [0034] “the steering control device…detects a failure in the steering system, which includes a steering mechanism, a steering torque sensor, a steering angle sensor, and so on, and these failures are monitored by the travel” Examiner interprets “failure” as  abnormality); detect an operation related to the lane change of the vehicle (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices…and executes overtaking control to overtake the overtaking target vehicle using automatic driving control“ Examiner interprets “executes overtaking control to overtake the overtaking target vehicle” as reading on related to a lane change as shown in Fig 9 ); identify the operation related to the lane change at the time when the abnormality occurs (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change during overtaking control executed using an automatic driving technique, failsafe control can be performed” Examiner interprets “failure” as  abnormality); acquire at least one of a subject vehicle information item on the vehicle (Matsuno, [0032] “the brake switch, wheel speeds of the four wheels, the steering angle θH, the yaw rate γ, and other vehicle information”), a surrounding information item on a surrounding environment of the vehicle (Matsuno, [0021] “The peripheral environment recognition device...is constituted by a camera…and is provided in a vehicle cabin of a vehicle equipped with travel control apparatus…in order to obtain image information by photographing an external environment of the vehicle”); identify a purpose of the lane change of the vehicle based on at least one of the travel plan (Matsuno, [0027] “an operator inputs a destination while the vehicle position is displayed on the map position, a route from a starting location to the destination is calculated…so that the operator can be guided to the destination”), the subject vehicle information item (Matsuno, [0032] “brake switch, wheel speeds of the four wheels, the steering angle θH, the yaw rate γ, and other vehicle information”) ,the surrounding information item (Matsuno, [0021] “The peripheral environment recognition device...is constituted by a camera…and is provided in a vehicle cabin of a vehicle equipped with travel control apparatus…in order to obtain image information by photographing an external environment of the vehicle”, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”); and determine whether to complete or cancel the lane change based on the operation related to the lane change at the time  when the abnormality occurs (Matsuno, [0037] “a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected while performing a lane change from the travel lane to an overtaking lane after detecting the overtaking target vehicle, the lane change from the travel lane to the overtaking lane is canceled. When a front wheel steering angle…is not substantially zero, the yaw brake control is executed to reduce the yaw rate…of the vehicle” Examiner interprets “front wheel steering angle…is not substantially zero, the yaw brake control is executed to reduce the yaw rate…of the vehicle” as instruction to cancel the lane change and “failure” as abnormality, [0036] “a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected during the overtaking control, the travel controller…modifies the overtaking control by activating required substitute control in accordance with the travel environment information obtained most recently before detecting the failure in the travel environment information acquisition unit, information relating to the overtaking target vehicle, the travel information, and conditions during the overtaking control” Examiner interprets “modifies the overtaking control” as instruction to complete the lane change and “failure” as abnormality) and the purpose of the lane change (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices” Examiner interprets “overtaking target vehicle in front of the vehicle in the same travel lane” as reading on the purpose of overtaking a preceding vehicle), to output an instruction to change a steering angle of the vehicle (Matsuno, [0034] “the steering angle…required for the lane keep control and the lane deviation prevention control is calculated by the travel controller…and input into the steering control device“) to complete or cancel the lane change (Matsuno, [0071] “a determination is made as to whether or not an overtaking travel control condition is established. When it is determined that the overtaking travel control condition is established…and when it is determined that the overtaking travel control condition is not established, the program is terminated”),  wherein the processor is further configured to identify the operation related to the lane change at the time when the abnormality occurs from operations respectively performed (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change during overtaking control executed using an automatic driving technique, failsafe control can be performed” Examiner interprets “failure” as anomaly), (A) before the vehicle starts the lane change (Matsuno, [0036] “The travel controller...detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”), (B) after the vehicle starts the lane change and before the vehicle enters an adjacent lane (Matsuno, Fig 9-P1; [0041]: overtaking start lane change phase P1), and (C) after the vehicle enters the adjacent lane (Matsuno, Fig 9-P2, [0059] “In the overtaking acceleration first half phase P2, travel control is executed to accelerate the vehicle in the overtaking lane until the vehicle catches up with the overtaking target vehicle”); the processor is further configured to output the instruction to change the steering angle of the vehicle (Matsuno, [0034] “the steering angle…required for the lane keep control and the lane deviation prevention control is calculated by the travel controller…and input into the steering control device“) to complete the lane change  to reach the diversion point regardless of the identified operation related to the lane change at the time when the abnormality occurs (Matsuno, [0040] “when…a failure in the steering system of the vehicle are detected while changing lanes to the original travel lane after detecting the overtaking target vehicle, changing lanes from the travel lane to the overtaking lane, and overtaking the overtaking target vehicle, a lane change is performed to the original travel lane”). 

Matsuno does not teach store a travel plan for performing the autonomous driving of the vehicle and a driver information item on a driver of the vehicle.  However, Matsushita teaches these limitations. 

Matsushita teaches store a travel plan for performing the autonomous driving of the vehicle (Matsushita, [0054] “The storage device…stores automated driving road maps”) and a driver information item on a driver of the vehicle (Matsushita, [0050] “The driver information acquiring device…acquires driver information relating to the conditions of the driver of the vehicle…The driver information includes the facial expression, posture, etc. of the driver; [0074] “the driver information acquiring device is provided with a heartbeat sensor, a pulse sensor, a brainwave sensor”). 

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include store a travel plan for performing the autonomous driving of the vehicle a driver information item on a driver of the vehicle as taught by Matsushita in order to safely navigate the vehicle by providing a database under the same similar circumstances or driving condition for different driving environments and determining “the driving assistance package to be proposed to the driver based on…driver information acquired by the driver information acquiring device” (Matsushita, [0082]).

Matsuno also does not teach and in response to identifying that the purpose of the lane change is to pass through a diversion point that (i) branches off from the adjacent lane and (ii) is necessary for traveling on a scheduled road based on the travel plan.  However, Hatano teaches this limitation (Hatano, [0046]  “when there is a junction (a branch point) in a toll road (for example, a highway), the vehicle control device…may change lane so that the subject vehicle…travels in a direction of a destination or keeps in a lane when a first or second automated driving mode is being performed…when it is determined that there is a junction on a route by referring to the map information…the action plan generator…sets a lane change event for changing a lane to a desired lane in which the vehicle can proceed in the direction of the destination, between the current position (coordinates) of the subject vehicle…and the position (coordinates) of the junction”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include in response to identifying that the purpose of the lane change is to pass through a diversion point that (i) branches off from the adjacent lane and (ii) is necessary for traveling on a scheduled road based on the travel plan as taught by Hatano so that the  vehicle can travel along a route to the destination and generate “an action plan so that an event suitable for each scene is executed. The action plan generator…may dynamically change the action plan according to a change in a situation of the subject vehicle” (Hatano, [0047]).

Regarding Claim 2, Matsuno teaches the electronic control device (Matsuno, [0020] “a travel control apparatus for a vehicle”) according to claim 1, wherein: in response to  the processor identifying that the purpose of the lane change is a destination arrival based on the travel plan, a lane merge, a keep left, or a keep right (Matsuno, [0027] “a route from a starting location to the destination is calculated in a predetermined manner”, [0039] “The vehicle is then returned to the travel lane prior to the lane change”) and identifying that the operation is the operation performed (A) before the vehicle starts the lane change, the processor is further configured to output the instruction to change the steering angle of the vehicle (Matsuno, [0034] “the steering angle…required for the lane keep control and the lane deviation prevention control is calculated by the travel controller…and input into the steering control device“) to cancel the lane change (Matsuno, , Fig 4-Step S302, [0083] “acceleration for overtaking the overtaking target vehicle by automatic driving is cancelled”); and in response to the processor identifying that the purpose of the lane change is the destination arrival based on the travel plan, the lane merge, the keep left, or the 24Attorney Docket No. 4041 J-003704-US-CO keep right (Matsuno, [0027] “a route from a starting location to the destination is calculated in a predetermined manner”, [0039] “The vehicle is then returned to the travel lane prior to the lane change”) and identifying that the operation is the operation performed (B) after the vehicle starts the lane change and before the vehicle enters an adjacent lane (Matsuno, [0039] “deceleration control is executed in accordance with the vehicle speed of the overtaking target vehicle in order to retreat to a predetermined relative position assumed to be behind the overtaking target vehicle”) or the operation performed (C) after the vehicle enters the adjacent lane, the is further configured to output the instruction to change the steering angle of the vehicle (Matsuno, [0034] “the steering angle…required for the lane keep control and the lane deviation prevention control is calculated by the travel controller…and input into the steering control device“) to complete the lane change (Matsuno, Fig 9-P4, [0067] “In the original lane returning lane change phase P4, control is executed until the vehicle changes lanes back to the original lane after overtaking the overtaking target vehicle in the overtaking lane”).
Regarding Claim 3, Matsuno teaches the electronic control device according to claim 1 does not teach wherein when the processor identifies that the purpose of the lane change is a lane change at a diversion point (Matsuno, [0036] “detects an overtaking target vehicle in front of the vehicle in the same travel lane”), the processor issues the instruction to complete the lane change regardless of the operation related to the lane change when the abnormality occurs(Matsuno, [0040] “when…a failure in the steering system of the vehicle are detected while changing lanes to the original travel lane after detecting the overtaking target vehicle, changing lanes from the travel lane to the overtaking lane, and overtaking the overtaking target vehicle, a lane change is performed to the original travel lane”). 


Regarding Claim 4, Matsuno teaches the electronic control device (Matsuno, [0020] “a travel control apparatus for a vehicle”), according to claim 1, wherein: in response to the processor identifying that the purpose of the lane change is to avoid an obstacle on a travel route of the vehicle (Matsuno, 0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices” Examiner interprets “overtaking target vehicle” as obstacle on travel route) and identifying that the operation is the operation performed (A) before the vehicle starts the lane change, the processor is further configured to output the instruction to change the steering angle of the vehicle (Matsuno, [0034] “the steering angle…required for the lane keep control and the lane deviation prevention control is calculated by the travel controller…and input into the steering control device“)  to cancel the lane change (Matsuno, Fig 4-Step S302, [0083] “acceleration for overtaking the overtaking target vehicle by automatic driving is cancelled”); and in response to the processor identifying that the purpose of the lane change is to avoid the obstacle on the travel route of the vehicle and identifying that the operation is the operation performed (B) after the vehicle starts the lane change and before the vehicle enters an adjacent lane (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices…and executes overtaking control to overtake the overtaking target vehicle using automatic driving control”) or the operation performed (C) after the vehicle enters the adjacent lane, the processor is further configured to output the instruction to change the steering angle of the vehicle (Matsuno, [0034] “the steering angle…required for the lane keep control and the lane deviation prevention control is calculated by the travel controller…and input into the steering control device“) to complete the lane change (Matsuno, Fig 9-P2, [0059] “In the overtaking acceleration first half phase P2, travel control is executed to accelerate the vehicle in the overtaking lane until the vehicle catches up with the overtaking target vehicle”). 

Regarding Claim 5, Matsuno teaches the electronic control device (Matsuno, [0020] “a travel control apparatus for a vehicle”) according to claim 1, wherein: in response to  the processor identifying that the purpose of the lane change is to overtake a preceding vehicle and identifying that the operation is the operation performed (A) before the vehicle starts the lane change (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices...executes overtaking control to overtake the overtaking target vehicle using automatic driving control”), or the operation performed (B) after the vehicle starts the lane change and before the vehicle enters an adjacent lane, the processor is further configured to output the instruction to change the steering angle of the vehicle (Matsuno, [0034] “the steering angle…required for the lane keep control and the lane deviation prevention control is calculated by the travel controller…and input into the steering control device“) to cancel the lane change (Matsuno, [0037] “…while performing a lane change from the travel lane to an overtaking lane after detecting the overtaking target vehicle, the lane change from the travel lane to the overtaking lane is canceled“); and in response to the processor identifying that the purpose of the lane change is to overtake the preceding vehicle and identifying that the operation is the operation performed (C) after the vehicle enters the adjacent lane, the processor is further configured to output the instruction 4CZB/slsApplication No.: 16/682,121Docket No.: 4041J-003704-US-CO to change the steering angle of the vehicle  (Matsuno, [0034] “the steering angle…required for the lane keep control and the lane deviation prevention control is calculated by the travel controller…and input into the steering control device“) to complete the lane change (Matsuno, Fig 9-P4, [0067] “In the original lane returning lane change phase P4, control is executed until the vehicle changes lanes back to the original lane after overtaking the overtaking target vehicle in the overtaking lane”).

Regarding Claim 6, Matsuno teaches the electronic control device according to claim 1, but Matsuno does not teach wherein in response to, the processor is further configured to output the instruction to change the steering angle of the vehicle (Matsuno, [0034] “the steering angle…required for the lane keep control and the lane deviation prevention control is calculated by the travel controller…and input into the steering control device“) to complete the lane change regardless of the operation related to the lane change at the time when the abnormality occurs (Matsuno, Fig 9-P4, [0067] “In the original lane returning lane change phase P4, control is executed until the vehicle changes lanes back to the original lane after overtaking the overtaking target vehicle in the overtaking lane”).

Matsuno does not teach the processor identifying that the purpose of the lane change is to stop the vehicle due to an abnormality of the driver.  However, Matsushita teaches this limitation (Matsushita, [0085] “in the emergency driving assistance package, auto lane change may also be permitted ... In this case, the automated driving executing part 90 makes the hazard light of the vehicle 1 turn on while making the vehicle speed gradually fall and making the vehicle 1 stop at the road shoulder, if it is judged that the driver is in an emergency condition when, for example, the vehicle 1 is running on a road where the vehicle 1 can be made to safely stop at the road shoulder such as on a highway”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include purpose of the lane change is to stop the vehicle due to an abnormality of the driver as taught by Matsushita in order to control the vehicle and avoid potentially dangerous driving conditions.
Regarding Claim 9, Matsuno teaches the electronic control device (Matsuno, [0020] “a travel control apparatus for a vehicle”) according to claim 1, wherein the operation related to the lane change at the time when the abnormality occurs (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change…failsafe control can be performed”) and the purpose of the lane change at the time (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”), and the determination to complete or cancel the lane change are preset instructions input to the processor (Matsuno, [0071] “a determination is made as to whether or not an overtaking travel control condition is established. When it is determined that the overtaking travel control condition is established…and when it is determined that the overtaking travel control condition is not established, the program is terminated”).  

Regarding Claim 10, Matsuno teaches a vehicle control method for determining whether to complete a lane change during an autonomous driving of a vehicle at a time when an abnormality occurs in an in-vehicle system (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices…, and executes overtaking control to overtake the overtaking target vehicle using automatic driving control”; [0037] “when a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected while performing a lane change“), the method comprising: detecting the abnormality that occurs in the in-vehicle system (Matsuno, [0034] “the steering control device…detects a failure in the steering system, which includes a steering mechanism, a steering torque sensor, a steering angle sensor, and so on, and these failures are monitored by the travel controller” Examiner interprets “failure” as  abnormality); detecting an operation related to the lane change of the vehicle (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices…and executes overtaking control to overtake the overtaking target vehicle using automatic driving control“ Examiner interprets “executes overtaking control to overtake the overtaking target vehicle” as reading on related to a lane change as shown in Fig 9 ); identifying the operation related to the lane change at the time when the abnormality occurs (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change during overtaking control executed using an automatic driving technique, failsafe control can be performed” Examiner interprets “failure” as  abnormality); acquiring at least one of a subject vehicle information item on the vehicle (Matsuno, [0032] “brake switch, wheel speeds of the four wheels, the steering angle θH, the yaw rate γ, and other vehicle information”), a surrounding information item on a surrounding environment of the vehicle (Matsuno, [0021] “The peripheral environment recognition device...is constituted by a camera…and is provided in a vehicle cabin of a vehicle equipped with travel control apparatus…in order to obtain image information by photographing an external environment of the vehicle”); identifying a purpose of the lane change of the vehicle based on at least one of a travel plan to perform an autonomous driving of the vehicle (Matsuno, [0027] “an operator inputs a destination while the vehicle position is displayed on the map position, a route from a starting location to the destination is calculated”), the subject vehicle information item (Matsuno, [0032] “brake switch, wheel speeds of the four wheels, the steering angle θH, the yaw rate γ, and other vehicle information”), the surrounding information item (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”); 26Attorney Docket No. 4041 J-003704-US-COdetermining whether to complete or cancel the lane change based on the operation related to the lane change at the time when the abnormality occurs (Matsuno, [0037] “a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected while performing a lane change from the travel lane to an overtaking lane after detecting the overtaking target vehicle, the lane change from the travel lane to the overtaking lane is canceled. When a front wheel steering angle…is not substantially zero, the yaw brake control is executed to reduce the yaw rate…of the vehicle” Examiner interprets “front wheel steering angle…is not substantially zero, the yaw brake control is executed to reduce the yaw rate…of the vehicle” as instruction to cancel the lane change and “failure” as abnormality, [0036] “a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected during the overtaking control, the travel controller…modifies the overtaking control by activating required substitute control in accordance with the travel environment information obtained most recently before detecting the failure in the travel environment information acquisition unit, information relating to the overtaking target vehicle, the travel information, and conditions during the overtaking control” Examiner interprets “modifies the overtaking control” as instruction to complete the lane change and “failure” as abnormality) and the purpose of the lane change (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices” Examiner interprets “overtaking target vehicle in front of the vehicle in the same travel lane” as reading on the purpose of overtaking a preceding vehicle), and outputting an instruction to change a steering angle of the vehicle (Matsuno, [0034] “the steering angle…required for the lane keep control and the lane deviation prevention control is calculated by the travel controller…and input into the steering control device“) to complete or  m cancel the lane change (Matsuno, [0078] “the lane change for overtaking the overtaking target vehicle by automatic driving is cancelled”, [0041] “travel controller… executes overtaking travel control” Examiner interprets “overtaking travel control” as reading on instruction to complete the lane change as shown in Fig 9),  wherein, in identifying the operation related to the lane change at the time when the abnormality occurs, the operation is identified from operations respectively performed (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change during overtaking control executed using an automatic driving technique, failsafe control can be performed” Examiner interprets “failure” as anomaly), (A) before the vehicle starts the lane change (Matsuno, [0036] “The travel controller...detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”), (B) after the vehicle starts the lane change and before the vehicle enters an adjacent lane (Matsuno, [0036] “When a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected during the overtaking control, the travel controller…modifies the overtaking control by activating required substitute control”), and (C) after the vehicle enters the adjacent lane (Matsuno, Fig 9-P2, [0059] “In the overtaking acceleration first half phase P2, travel control is executed to accelerate the vehicle in the overtaking lane until the vehicle catches up with the overtaking target vehicle”), outputting the instruction to change the steering angle (Matsuno, [0034] “the steering angle…required for the lane keep control and the lane deviation prevention control is calculated by the travel controller…and input into the steering control device“) to complete the lane change to reach the diversion point regardless of the identified operation related to the lane change at the time when the abnormality occurs (Matsuno, [0040] “when…a failure in the steering system of the vehicle are detected while changing lanes to the original travel lane after detecting the overtaking target vehicle, changing lanes from the travel lane to the overtaking lane, and overtaking the overtaking target vehicle, a lane change is performed to the original travel lane”). 

Matsuno does not teach driver information item on a driver of the vehicle.  However, Matsushita teaches this limitation.  Matsushita teaches a driver information item on a driver of the vehicle (Matsushita, [0050] “The driver information acquiring device…acquires driver information relating to the conditions of the driver of the vehicle…The driver information includes the facial expression, posture, etc. of the driver; [0074] “the driver information acquiring device is provided with a heartbeat sensor, a pulse sensor, a brainwave sensor”). 

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include a driver information item on a driver of the vehicle as taught by Matsushita in order to determine “the driving assistance package to be proposed to the driver based on…driver information acquired by the driver information acquiring device” (Matsushita, [0082]).
Matsuno also does not teach and in response to identifying that the purpose of the lane change is to pass through a diversion point that (i) branches off from the adjacent lane and (ii) is necessary for traveling on a scheduled road based on the travel plan.  However, Hatano teaches this limitation (Hatano, [0046]  “when there is a junction (a branch point) in a toll road (for example, a highway), the vehicle control device…may change lane so that the subject vehicle…travels in a direction of a destination or keeps in a lane when a first or second automated driving mode is being performed…when it is determined that there is a junction on a route by referring to the map information…the action plan generator…sets a lane change event for changing a lane to a desired lane in which the vehicle can proceed in the direction of the destination, between the current position (coordinates) of the subject vehicle…and the position (coordinates) of the junction”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include in response to identifying that the purpose of the lane change is to pass through a diversion point that (i) branches off from the adjacent lane and (ii) is necessary for traveling on a scheduled road based on the travel plan as taught by Hatano so that the  vehicle can travel along a route to the destination and generate “an action plan so that an event suitable for each scene is executed. The action plan generator…may dynamically change the action plan according to a change in a situation of the subject vehicle” (Hatano, [0047]).

Regarding Claim 11, Matsuno teaches an electronic control device for determining whether to complete a lane change during an autonomous driving of a vehicle at a time when an abnormality occurs in an in-vehicle system (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices…, and executes overtaking control to overtake the overtaking target vehicle using automatic driving control”; [0037] “when a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected while performing a lane change“) , the instructions (Matsuno, [0010] “travel control program”) comprising: detecting the abnormality that occurs in the in-vehicle system (Matsuno, [0034] “the steering control device…detects a failure in the steering system, which includes a steering mechanism, a steering torque sensor, a steering angle sensor, and so on, and these failures are monitored by the travel” Examiner interprets “failure” as  abnormality); detecting an operation related to the lane change of the vehicle (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices…and executes overtaking control to overtake the overtaking target vehicle using automatic driving control“ Examiner interprets “executes overtaking control to overtake the overtaking target vehicle” as reading on related to a lane change as shown in Fig 9 ); identifying the operation related to the lane change at the time when the abnormality occurs (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change during overtaking control executed using an automatic driving technique, failsafe control can be performed” Examiner interprets “failure” as  abnormality); acquiring at least one of a subject vehicle information item on the vehicle (Matsuno, [0032] “brake switch, wheel speeds of the four wheels, the steering angle θH, the yaw rate γ, and other vehicle information”), a surrounding information item on a surrounding environment of the vehicle (Matsuno, [0021] “The peripheral environment recognition device...is constituted by a camera…and is provided in a vehicle cabin of a vehicle equipped with travel control apparatus…in order to obtain image information by photographing an external environment of the vehicle”); identifying a purpose of the lane change of the vehicle based on at least one of a travel plan to perform an autonomous driving (Matsuno, [0027] “an operator inputs a destination while the vehicle position is displayed on the map position, a route from a starting location to the destination is calculated”), the subject vehicle information item (Matsuno, [0032] “brake switch, wheel speeds of the four wheels, the steering angle θH, the yaw rate γ, and other vehicle information”), the surrounding information item (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”); determining whether to complete or cancel the lane change based on the operation related to the lane change at the time when the abnormality occurs (Matsuno, [0037] “a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected while performing a lane change from the travel lane to an overtaking lane after detecting the overtaking target vehicle, the lane change from the travel lane to the overtaking lane is canceled. When a front wheel steering angle…is not substantially zero, the yaw brake control is executed to reduce the yaw rate…of the vehicle” Examiner interprets “front wheel steering angle…is not substantially zero, the yaw brake control is executed to reduce the yaw rate…of the vehicle” as instruction to cancel the lane change and “failure” as abnormality, [0036] “a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected during the overtaking control, the travel controller…modifies the overtaking control by activating required substitute control in accordance with the travel environment information obtained most recently before detecting the failure in the travel environment information acquisition unit, information relating to the overtaking target vehicle, the travel information, and conditions during the overtaking control” Examiner interprets “modifies the overtaking control” as instruction to complete the lane change and “failure” as abnormality)  and the purpose of the lane change (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices” Examiner interprets “overtaking target vehicle in front of the vehicle in the same travel lane” as reading on the purpose of overtaking a preceding vehicle), and outputting an instruction to change a steering angle of the vehicle (Matsuno, [0034] “the steering angle…required for the lane keep control and the lane deviation prevention control is calculated by the travel controller…and input into the steering control device“) to complete or cancel the lane change (Matsuno, [0078] “the lane change for overtaking the overtaking target vehicle by automatic driving is cancelled”, [0041] “travel controller… executes overtaking travel control” Examiner interprets “overtaking travel control” as reading on instruction to complete the lane change as shown in Fig 9), wherein, in identifying the operation related to the lane change when the abnormality occurs, the operation is identified from operations respectively performed (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change during overtaking control executed using an automatic driving technique, failsafe control can be performed” Examiner interprets “failure” as anomaly) (A) before the vehicle starts the lane change (Matsuno, [0036] “The travel controller...detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”, (B) after the vehicle starts the lane change and before the vehicle enters an adjacent lane (Matsuno, [0036] “When a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected during the overtaking control, the travel controller…modifies the overtaking control by activating required substitute control”), and (C) after the vehicle enters the adjacent lane (Matsuno, Fig 9-P2, [0059] “In the overtaking acceleration first half phase P2, travel control is executed to accelerate the vehicle in the overtaking lane until the vehicle catches up with the overtaking target vehicle”), outputting the instruction to change the steering angle (Matsuno, [0034] “the steering angle…required for the lane keep control and the lane deviation prevention control is calculated by the travel controller…and input into the steering control device“) to complete the 7CZB/slsApplication No.: 16/682,121Docket No.: 4041J-003704-US-CO lane change to reach the diversion point regardless of the identified operation related to the lane change at the time when the abnormality occurs (Matsuno, [0040] “when…a failure in the steering system of the vehicle are detected while changing lanes to the original travel lane after detecting the overtaking target vehicle, changing lanes from the travel lane to the overtaking lane, and overtaking the overtaking target vehicle, a lane change is performed to the original travel lane”). 


Matsuno does not teach a non-transitory tangible computer readable storage medium comprising instructions executed by a processor.  However, Matsushita teaches this limitation (Matsushita, [0057] The electronic control unit…as a center processing unit (CPU), read only memory (ROM), random access memory (RAM)…The electronic control unit…outputs control signals for controlling various actuators for performing individual driving assistance operations”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include a non-transitory computer readable medium as taught by Matsushito in order to safely navigate the vehicle by providing a database under the same similar circumstances or driving condition for different driving environments and determining “the driving assistance package to be proposed to the driver based on…driver information acquired by the driver information acquiring device” (Matsushita, [0082]).
Matsuno also does not teach and in response to identifying that the purpose of the lane change is to pass through a diversion point that (i) branches off from the adjacent lane and (ii) is necessary for traveling on a scheduled road based on the travel plan.  However, Hatano teaches this limitation (Hatano, [0046]  “when there is a junction (a branch point) in a toll road (for example, a highway), the vehicle control device…may change lane so that the subject vehicle…travels in a direction of a destination or keeps in a lane when a first or second automated driving mode is being performed…when it is determined that there is a junction on a route by referring to the map information…the action plan generator…sets a lane change event for changing a lane to a desired lane in which the vehicle can proceed in the direction of the destination, between the current position (coordinates) of the subject vehicle…and the position (coordinates) of the junction”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include in response to identifying that the purpose of the lane change is to pass through a diversion point that (i) branches off from the adjacent lane and (ii) is necessary for traveling on a scheduled road based on the travel plan as taught by Hatano so that the  vehicle can travel along a route to the destination and generate “an action plan so that an event suitable for each scene is executed. The action plan generator…may dynamically change the action plan according to a change in a situation of the subject vehicle” (Hatano, [0047]).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (US 20160114811 A1) in view of Matsushita et al. (US 20170293299 A1) in further view if Hatano et al. (US 20190039626 A1) and Aoki et al. (US 20170225685 A1).
Regarding Claim 7, Matsuno teaches the electronic control device according to claim 1.  Matsuno does not teach wherein the processor is further configured to output an instruction to switch from the autonomous driving of the vehicle to a manual driving of the vehicle after the lane change is completed or canceled.  However, Aoki teaches this limitation (Aoki, [0052] “When the lane change control is cancelled, the lane change control unit…switches the vehicle to the manual driving mode”).


It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include switch from an autonomous driving to a manual driving after the lane change as taught by Aoki in order in order for the driver to control the vehicle.  

Regarding Claim 8, Matsuno teaches the electronic control device according to claim 7, wherein the processor is further configured to output a notification to the driver that the abnormality occurs at the time when the abnormality occurs in the in-vehicle system (Matsuno, “When a failure occurs in one of various devices of the vehicle, the display device…and the speaker/buzzer…issue warnings to the driver as appropriate”).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuge et al. (US 20050131590 A1) discloses determining the purpose of the lane change and whether to complete or cancel the lane change based on the operation related to the lane change when the abnormality occurs  (Kuge, [0084] “At each point in time, the microcomputer determines whether or not the vehicle's environment allows a lane-change intention to continue to exist at the next point in time by applying certain rules…at a specific point in time upon failure to determine that the lane change continues”).
Geller et al. (US 20160133117 A1) discloses the driver information item (Geller, [0029] “determine whether the pattern of motion and/or the physiological state corresponds to a dangerous driver behavior”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662